The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 30, 2022 has been entered.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features of the detection device required by claim 1 must be shown or the feature(s) canceled from the claim(s): the air pump with a filter; the sensor for detecting the passage or presence or humans or animals; the circuit for the aspiration of the environment; the one or more disinfection means; the means and reagents for extracting the infectious agent; the cartridge(s) with their mounting structure and/or relationships,\; the means for analyzing and identifying the infectious agent the means for recording and storing; and the wireless or wired link.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1 and 3-9 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  With respect to the breadth of the claims, the method is for detecting and monitoring the presence, development and propagation of an infectious agent in a geographic area.  Thus the person of skill has experience in different aspects of detection and monitoring an infectious agent in an environment.  This does not limit the type of infectious agent so that it could be a known infectious agent or an infectious agent that has not previously been determined to be an infectious agent.  If the infectious agent is one that is known and is capable of being detected and monitored in an environment by those of skill in the art, the level of experimentation is dependent on the environment of the geographical area.  If one is trying to detect and/or monitor an infectious agent generally or one that is not previously known or has been identified as an infectious agent, the predictability depends on the ability to detect the infectious agent(s) and the level of experimentation needed would increase.  The first step in the method is subdividing the area into area cells.  This is not hard since a random subdivision meets the scope of this step.  The next step is determining and identifying within each area cell, the points of presence, passing through or frequenting by humans or animals likely to be infected by and/or host the infectious agent.  This step also is not difficult since it could be done by the person of skill in the art observing each cell area for the points of presence, passing through of frequenting.  The next step is installing at each identified point in each area cell an autonomous detection device equipped to detect the infectious agent from an environment surrounding the device.  This step requires several things to be enabled: the device needs to be capable of autonomous operation and capable of detecting the infectious agent, placement at the location and providing structure to sample and detect the infectious agent.  With respect to the autonomous device, there appear to be one of more devices capable of detecting one or more infectious agents that are known or available.  However current claim 1 requires a cartridge as well as means for analyzing and identifying the infectious agent.  For that to be done autonomously, the device needs to be capable of transferring the infectious agent between the cartridge and the means for analyzing and identifying.  Applicant has not described or shown that such a capability exists in the art.  Moreover, the device has a sensor for detecting passage of a human or animal that is arranged to trigger suction when the passage is detected.  In other words, air is sucked into the device when passage is detected.  The instant disclosure fails to describe how the infectious agent is treated after that.  Is it transferred to the analyzing and identifying means after each time the air surrounding the device is sucked, is the transfer done after a certain amount of time has passed or is the transfer done after a certain number of time that the suction is triggered.  The instant disclosure also fails to describe other aspects of the triggering and suction.  These include what is the relationship between the sensor and the point or area that the sensor will cause the suction to occur and how long does the suction continue for after it has been triggered? Thus now that applicant has required the autonomous device to have certain structure, an enabling disclosure needs to give direction relative to the function of the required elements related to each other.  This adds experimentation requirements to the process of a method actually being enabled.  The newly cited Lynggaard and Clare references are published  in 2022 which is well after the instant application was filed and publicly available.  These papers are directed to sampling air in two zoos at different locations to determine if it is possible to detect and identify DNA from animals in in the zoo.  While they did show that DNA from specific animals can be detected in these samples, devices were not autonomous.  Of note is the fact that in both cases the collection and analysis were done separately with apparatus that required human processing to transfer the samples between the sampling apparatus and the detecting apparatus.  Also, the devices used to take the air samples were not triggered by passage of the animal and collected samples over time periods of thirty minutes to over 24 hours.  Thus they show that the method as claimed is not enabled.  Another factor if the cartridges are to be reused after transfer of the sample to the analysis and identifying means is how is the cartridge prepared for reuse.  In at least the Lynggaard paper the filter medium is sterilized before use and handled to prevent contamination prior to placement in the sampler.  Thus this aspect is also part of the design and use of an autonomous device.  Examiner cannot find disclosure that applicant was aware of this need and/or even considered apparatus and/or methods for performing such a process in the description of the instant application.  Thus here is another aspect of making and using the claimed invention that would increase the effort needed if the person of ordinary skill in the art were to try to use the claimed invention.  Examiner notes that the newly cited Christensen paper teaches using a handheld device to detect foot-and-mouth disease virus in the breath of infected cattle in as little as one minute.  However, the device is held in front of the animal’s nostrils at a distance of 5-10 cm to be able to attain that capability.  Examiner further notes that the process required the Christensen sampler to be flushed in order for the sample to be analyzed so that the sampling and detection were not done on an autonomous device.  For at least these reasons the device and how it functions in the claimed method are not enabled due to a lack of a sufficient description of the device and a lack of an autonomous device description in the art of record.   
Placement of the autonomous device at the sampling location and other sampling aspects of this step are also difficult requiring the person of skill to perform experiments.  The description is very sparse with little or no description directed to location selection reasons, how the device placed at the sampling location how it would be capable of functioning as described, how one would detect/determine that a pandemic and/or epidemic was actually occurring and/or how the device and method would deal with and/or handle the variabilities of sampling and analysis.  With respect to location and/or placement of the sensing devices, the ability to actually sense something like a bacteria or virus depends on many things such as how close the devices are to the source(s) being sampled, the manner in which the infectious agent separates/leaves the human or animal and the variabilities in the environment that would interfere with the sampler being able to actually take a sample for analysis such as wind direction and speed (the newly cited Van Leuken paper points to (wind speed, atmospheric stability, topographic effects, and deposition as factors affecting the dispersion pathogenetic bioaerosols).  In looking at the figures, each device appears to be located in an outside environment.  This means that it is subject to the prevailing conditions surrounding it.  In other words, the wind direction and/or speed could affect and/or prevent the ability of the device from actually sampling and detecting the presence of a bacteria or virus even if the human or animal were in the midst of an infection.  There is no discussion in the current description of how that issue would be handled and/or overcome.  Even if the wind was not a factor, the bacteria and/or virus are coming from the mouth or nose of the human and/or animal which means they are subject to the direction and/or force with which they are expelled.  Additional factors are related to the noise of the device and the possibility that its presence at the location would change the behavior of the human or animals so that they no longer frequent or pass by the location.  All of these factors require experimentation to answer one or more of the following questions.  Can the device be placed at the location of does it need to be separated from the location?  Where should the sample be acquired?  What height should the sample be acquired from to effectively obtain a sample for detection? Does the environment need to be sampled a multiple heights to effectively obtain a sample for detection? What type of sampling is best: continuous or intermittent?  If intermittent sampling is used, how often should the sample be taken: at a regular interval or only during a time that the human or animal is near by the device? If the sampling is only when the human or animal is nearby the device, when should the sampling start and stop?  Should the sample be a single sample during the time the human or animal is present or should it be broken up into several samples during the period the human or animal is near the device?  Is anything needed to distinguish whether the human or animal near the device has previously been sampled by the device, is passing by the device or has stopped at the device for an extended period of time.  If it is important to know whether the human or animal has been sampled by the device multiple times, is passing by the device or has stopped at the device for an extended period of time, how is that to be determined or distinguished?  Is there a need to correlate samples taken from an animal or human at multiple locations? If there is a need to correlate samples taken from an animal or human at multiple locations, how is that to be accomplished?  Here again, the description appears to fail to recognize the importance of these factors in even being able to acquire a sample or to use the data for analysis of things such as whether a pandemic and/or epidemic was actually occurring.  The claims include sampling for intermittent periods of time and possibly the use of a sensor to detect the presence of and animal or human near the device.  However, the specification fails to give direction on how the sampling would be controlled to make sure that a sample would be taken from an animal or human that passes by the device (i.e. if an animal or human was sensed, how soon would the air be sampled after the presence was sensed and how long would the air be sampled before an analysis was performed?).  If the device is located in an area with a large volume of traffic such as shown in instant figure 3, is the device controlled to produce a sample for every individual that passes the device, is the device just controlled to gather a sample for a defined period of time regardless of the number of individuals that pass it or is that even a concern that applicant has recognized?  Examiner also notes that the newly cited Chen paper shows that the wind can carry virus particles from long distances that would affect the amount of virus detected.  The instant disclosure fails to recognize this as a factor that would affect results and therefore does not enable a means to distinguish between pathogens from the animal which passed by and pathogens from long distances by the prevailing winds.  With respect to the device itself, the instant description contains mostly lists of possible things that could provide a certain function.  There is little if any description on how they could be connected to function in an integrated manner.  In other words the instant description does not have a detailed description of the invention and contains little more than an outline of possibilities and how they might function.  Thus unless a device including the different configuration of possibilities list in the description is available, the person of skill in the art would be responsible for assembling and testing to determine that the device actually works.  With respect to detecting and/or preventing a pandemic and/or epidemic, the application fails to even define what applicant considers to be the scope of an epidemic and/or pandemic, when a detection is considered to be indicative of a pandemic, if a pandemic is related to a known bacterial and/or viral agent and/or how new/unknown bacterial and/or viral agents would be detected and/or determined.  
The state of the prior art is that autonomous devices having the claimed structure do not appear to be present in the prior art.  The predictability of the invention is reasonable if conducted in a controlled environment.  However the claims and figures are directed to open environments in which the predictability of and/or the ability to control conditions is low.  This would multiply the effort/experimentation needed to address the ability to reliably sample and detect an infectious agent.  As noted above the amount of direction given in the disclosure is sparse or minimal at best with simply lists of alternates that could be included.  There are no working embodiments in the disclosure.  Thus the amount of experimentation needed, even by those of ordinary skill in the art, is great.  Based on the above description, examiner’s position is that the amount of experimentation is excessive and undue based on the predictability of the sampling infectious agents from humans and/or animals in an open environment such as the figures show, the lack of specific description of the device, its components and how they are combined, the lack of working examples and the number of factors that one would need to experiment with to reliably sample infectious agents in an open environment.  
Examiner notes that it has been over two years since the provisional applications were filed and at this point applicant has not provided evidence that they have a system/device that is either deployed or ready to deploy to perform the claimed method.  If applicant or someone under applicant’s direction has been working to produce such a system, that is also evidence that the claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  
Claims 1 and 3-9 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 is missing many structural relationships relative to the components of the autonomous device.  Where are the filter and the air pump of subparagraph 1) placed with respect to each other and other elements such as the circuit, the disinfection means, the means and reagents for extracting the infectious agent, the cartridges that comprise the means and reagents or the means for analyzing and identifying the infectious agent?  Is the air pump or subparagraph 1) the same or different from the pump of subparagraph 3)?  Is there structure connecting or a structural relationship between the means and reagents for extracting and the means for analyzing and identifying that connects these two elements of the autonomous device so that the infectious agent can be autonomously extracted and analyzed?
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claim 6 is rejected under 35 U.S.C. 112(d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In claim 1, the sensor is arranged to trigger and/or control suction when passage of a human or animal is detected.  Thus claim 6 which required the aspiration/suction to take place at fixed time intervals is outside of the scope of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
No art rejection is being made at this time.  
Applicant's arguments filed February 8, 2022 have been fully considered but they are not persuasive. In response to the amendments, a drawing objection has been made and new rejections under 35 U.S.C. 112(b) and under 35 U.S.C. 112(d) have been applied against the claims and the rejection under 35 U.S.C. 112(a) has been modified.  Thus the arguments are moot with respect to the drawing objection and the new rejections.  With respect to the rejection under 35 U.S.C. 112(a), the following comments are provided.
With respect to the rejection under 35 U.S.C. 35 112(a), applicant has argued that the claims are enabled based on papers that are directed toward sampling animal DNA using air samplers that have been published subsequent to applicant filing the instant application.  Examiner notes that the references that applicant filed as part of the response were not the actual paper.  Rather they were news reports of the work that gave little detail of what was actually done.  Therefore, examiner obtained copies of the actual papers to allow examiner to actually see what was done.  The newly cited Clare, Lynggaard and Chude-Okonkwo papers are the three papers referred to by the articles which applicant submitted as part of the response.  In the Chude-Okonkwo paper, a computational model was constructed to see if a network of sensors might possibly work.  While the paragraph bridging the columns of page 225 concluded that the simulated results showed that the proposed method significantly reduces infection rate and the cumulative number of the infected persons.  The authors of the paper did not design and/or build the sensor network that they based the calculations on or an autonomous device.  In fact they clearly taught that as part of the objective of this study the real-life implementation of the proposed model will be undertaken.  In other words, Chude-Okonkwo does not show that the instantly claimed method is enabled since they have not actually built and implemented the sensor network.  Additionally, the first paragraph of the right column of page 219 of Chude-Okonkwo teaches that the sensor must be placed as close to the animals nose and mouth requiring a sensor to be placed on every animal.  Since this is cost prohibitive, they considered placing a sensor on some of the animals and at fixed positions on the farm.  This is different from what is claimed and fails to show that the instantly claimed method is enabled.   The Clare and Lynggaard papers have been described above.  They also fail to show that an autonomous device could be prepared and used as claimed.  Additionally, in the article titled “Genetics: Scientists capture DNA from the air and how they could revolutionize biological research” submitted by applicant, these two papers are briefly described along comments by the lead investigators relative to their respective research.  Of note, for Kristine Bohmann, the lead author/investigator of the Lynggaard paper, the challenge now is to test her technique in less controlled environments, such as a nature reserve or park, and answer questions such as the lifespan of electronic DNA floating in the air.  In other words their next step is to test their technique in a less controlled environment in which they may be more affected by things such as changing wind direction and wind speed.  While it is a step closer to the instantly claimed and described method, it has not been done so the many things need to be tested/worked out so that ability to do it is still questionable.  Since the next challenge/step is still only looking for the presence of electronic DNA, sampling times may be extended so that the likelihood of being able to sample it increases.  This is significantly different from trying to collect and analyze a sample from a single individual in ambient air, subject to the prevailing wind direction and speed, after the animal or human has been sensed passing by the device.  Additionally they don’t teach an autonomous device so that sample collection and analysis will still involve human intervention.   Thus while they do show that under relatively controlled conditions with relatively long sampling times airborne environmental DNA can be collected, these papers fail to show that the instant claims are enabled.  
Examiner notes that the newly cited Wakita patent publication (US 2021/0104145) has a triggered response to start the collection/detection process.  However the reference cites two prior art publications to show the problems.  The first one is JP 2012-52865 and in paragraph [0022] is described as needing aspiration of a large volume at a high rate of speed because it is trying to sample from the ambient air in which the virus/pathogen is present at a reduced concentration.  In other words, this prior art is disposed in a manner similar to the instantly claimed/described autonomous device.  Because of this problem/situation, the device needs larger equipment and is noisier.  Paragraph [0023] describes the JP 2012-68067 publication as one in which the breath is directly collected leading to increased collection efficiency because it requires the mouth to be brought close to or in contact with the collection part.  This is not realistic with respect to the instantly claimed/described autonomous device.  Wakita solves these problems by placing the inlet for collecting the air sample at a location that the person will face when a visitor speaks, the air containing the breath will be directly sampled in a manner that the person is not aware of the sampling operation taking place (see at least paragraphs [0024]-[0028]).  This is also not feasible with the instantly claimed/described autonomous device.  Thus while this reference does show that under relatively controlled conditions that include placing the sample collecting apparatus in a location that would naturally face the person’s mouth when talking a sample can be collected and analyzed, it does not show that the sample can be collected and analyzed in an uncontrolled environment after detecting the presence of a human or animal passing by the detector and it fails to show that the instant claims are enabled.  
Examiner also points to the previously cited Anthes and Waltz articles.  The Anthes article was published over a year after applicant’s provisional filing dates.  On the last page of the article, the first seven paragraphs are relevant to the enablement issue.  The first two paragraphs clearly teach that the devices available are not like a smoke detector in your house where you just have the machine and it will let me know when there is a problem without having to do anything else.  There are not yet any truly autonomous viral samplers, which still require humans to remove and analyze the samples.  That takes time — and means that the results provided by these samplers are not real-time snapshots but composite portraits of a building over the previous two or 12 or 24 hours.  The 6th and 7th paragraphs teach that the results need to be interpreted with care.  A negative result does not mean that there is no virus present — simply that the air sampler did not collect any.  One expert in bioaerosols stated that, “There’s a high chance for false negatives, because viruses are in notoriously low concentrations in the air”.  In other words putting together a working instrument that doesn’t require the intervention of an operator to transport samples between the sampler and the analysis instrument is not a simple problem.  There is a great amount of unpredictability in the process.  Additionally actually detecting an infectious agent and/or determining that one is not present is also not an easy task that one can do in a straight forward manner based on a simple outline and/or wish list.  Rather is requires considerable effort from those that are considered experts in the field.  
A similar evaluation is found in the Waltz article, published about the same time as the Rahmani review.  In which the first paragraph of the 7th page of the article it is clearly stated that none of the commercially available tests can offer real-time results.  The following paragraphs describe a device that could potentially change that but they still have problems related to separating the virus’s genetic material from its membrane.  In other words, even though there are investigators/experts working on the problems associated with combining components to create a device that can both sample and detect the presence of viral genetic material, there are still problems which need to be overcome.  Thus, since there does not appear to be a device capable of real-time autonomous apparatus available according to Walz, detection of virus in the air according to the claimed method was not feasible either.  
Since applicant’s disclosure does not address these problems and/or their solution, applicant is relying on the skill of one of ordinary skill in the art for enablement.  As described above, the available art fails to show that one can sample and detect pathogens in ambient air under uncontrolled conditions after the autonomous device has detected the passing of an animal or human contrary to the urging of applicant.  Since those of skill in the art have yet to produce/provide a commercial device capable of operation without operator intervention as claimed and/or disclosed in applicant’s disclosure, the claimed invention is not enabled.  If applicant wishes to provide probative evidence that they are in possession of the claimed invention through actual results of their own or the work of others that would fall within the scope of the instant claims, examiner will consider that evidence.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited art is directed toward apparatus and methods for collecting and/or analyzing pathogenic agents such as bacteria and virus in different environments.    
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arlen Soderquist whose telephone number is (571)272-1265.  The examiner can normally be reached on 1st week Monday-Thursday, 2nd week Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571)272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ARLEN SODERQUIST/Primary Examiner, Art Unit 1797